DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species a, Fig 2-3, claims 1-18, in the reply filed on 10/25/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by anticipated by Eddington WO 2018 158 590 A1. For purposes of .
Regarding claim 1, Eddington discloses (see at least [0036]-[0070], Fig 1, 4, 10, 12, 15) a prism device (12) applied to a periscope lens module (1), wherein the prism device comprises: a bearing frame (13); a supporting-restoring assembly (gimbal 20)  rotatably mounted to the bearing frame ([0067]); a prism ([0040]-[0041], mirror 12 or prism; invention is equally applicable to a prism) mounted to the supporting-restoring assembly and rotatable with the supporting-restoring assembly ([0040], movable object 11; object 11 comprises a prism); and a plurality of shape memory alloy wires (14) connected between the bearing frame and the supporting-restoring assembly (Fig 10) and configured to drive the supporting-restoring assembly and the prism to rotate relative to the bearing frame (Fig 10, [0078], SMA wire 14 are paired and oppose each other rotation around an axis of rotation), wherein two opposite sides of the bearing frame are each provided with a plurality of limiting grooves (Fig 13, grooves 30), two opposite sides of the supporting-restoring assembly (20) are each provided with a plurality of limiting arms (22), and the plurality of limiting arms (22) is inserted into the plurality of limiting grooves (fixed part 21) in one-to-one correspondence (Fig 14 shows fixed part 21 and limiting arms have a one to one correspondence); and each of the plurality of limiting arms (22) and a corresponding limiting groove form (21) a clearance fit (Fig 14) in such a manner that the limiting arm is movable in the limiting groove ([0087], part 22 and 23 are movable).
Regarding claim 2, Eddington discloses wherein the bearing frame (13) comprises a base (See annotated Fig 14) having a cavity (Fig 14, space surrounding pivot element 27) and a plurality of limiting covers (See annotated Fig 14); two opposite side edges of the base are each provided with a plurality of grooves (See annotated Fig 14), and the plurality of limiting covers is mounted to the plurality of grooves in one-to-one correspondence to form the plurality of limiting grooves (See annotated Fig 14); and each of the plurality of limiting grooves has a groove opening open towards the cavity (See annotated Fig 14).

    PNG
    media_image1.png
    776
    1172
    media_image1.png
    Greyscale

Regarding claim 10, Eddington discloses a periscope lens module (1), comprising a shell frame (10), a lens device (2) mounted to a middle portion of the shell frame ([0041], lens 2 and the image sensor 3 comprise a static part of the actuator assembly 10), an image sensor mounted to one end of the shell frame and located at an image side of the lens device ([0041]), and a prism device comprises: a bearing frame (13); a supporting-restoring assembly (gimbal 20)  rotatably mounted to the ([0067]); a prism ([0040]-[0041], mirror 12 or prism; invention is equally applicable to a prism) mounted to the supporting-restoring assembly and rotatable with the supporting-restoring assembly ([0040], movable object 11; object 11 comprises a prism); and a plurality of shape memory alloy wires (14) connected between the bearing frame and the supporting-restoring assembly (Fig 10) and configured to drive the supporting-restoring assembly and the prism to rotate relative to the bearing frame (Fig 10, [0078], SMA wire 14 are paired and oppose each other rotation around an axis of rotation), wherein two opposite sides of the bearing frame are each provided with a plurality of limiting grooves (Fig 13, grooves 30), two opposite sides of the supporting-restoring assembly (20) are each provided with a plurality of limiting arms (22), and the plurality of limiting arms (22) is inserted into the plurality of limiting grooves (fixed part 21) in one-to-one correspondence (Fig 14 shows fixed part 21 and limiting arms have a one to one correspondence); and each of the plurality of limiting arms (22) and a corresponding limiting groove form (21) a clearance fit (Fig 14) in such a manner that the limiting arm is movable in the limiting groove ([0087], part 22 and 23 are movable).
Regarding claim 11, Eddington discloses wherein the bearing frame (13) comprises a base (See annotated Fig 14) having a cavity (Fig 14, space surrounding pivot element 27) and a plurality of limiting covers (See annotated Fig 14); two opposite side edges of the base are each provided with a plurality of grooves (See annotated Fig 14), and the plurality of limiting covers is mounted to the plurality of grooves in one-to-one correspondence to form the plurality of limiting grooves (See annotated Fig 14); and each of the plurality of limiting grooves has a groove opening open towards the cavity (See annotated Fig 14).

    PNG
    media_image1.png
    776
    1172
    media_image1.png
    Greyscale




	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eddington WO 2018 158 590 A1 in view of Kopfer WO 2016 178 152 A1. For purposes of examination the examiner will refer to U.S. publication Eddington et al. US 2020/0073140.
Regarding claim 3, Eddington discloses the invention as described in claim 2 but does but teach wherein the base comprises a horizontal support plate, a vertical support plate, and two side plates; the vertical support plate extends from an end of the horizontal support plate while being bent upwards; each of the two side plates is provided between one side edge of the horizontal support plate and one side edge of the vertical support plate that are opposite to each other, and the horizontal support (Fig 1, Page 3, line 12, bottom of cage 11, tilt module 10) comprises a horizontal support plate (15), a vertical support plate (16), and two side plates (Fig 1 shows each side of camera module 14); the vertical support plate extends from an end of the horizontal support plate while being bent upwards (Fig 2 shows 16 extends from 15 and bent upwards); each of the two side plates is provided between one side edge of the horizontal support plate and one side edge of the vertical support plate that are opposite to each other (Fig 1 shows each side of camera 14 is provided between each side of 15 and 16 and are opposite to each other), and the horizontal support plate, the vertical support plate, and the two side plates define the cavity (Fig 1 and Fig 2 shows that 15, 16, and camera 14 are within a cavity formed by cage structure 11); the plurality of grooves is provided in the two side plates (Fig 1 shows 14 and 11 form grooves together), and the plurality of limiting covers one-to-one corresponding to the plurality of grooves is mounted to the two side plates (Fig 1 shows each side camera 14 is covered by a groove by also having a section of 11 formed around it). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Eddington with structure of Kopfer due to the advantage of power consumption of actuators based on shape memory actuators (Kopfer, Page 1, line 5).
Regarding claim 5, Eddington in view of Kopfer discloses the invention as described in claim 3 and Eddington further teaches wherein the bearing frame (13) (see annotated Fig 14), and the supporting-restoring assembly (20) is rotatably connected to the protrusion (Fig 10 shows assembly 10 will rotate around each axis of rotation); and the plurality of shape memory alloy wires (14) is spaced apart from each other and distributed around the protrusion ([0077], Fig 10, MA wires are connected to the gimbal 20 via such a pivot element 27). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Eddington with structure of Kopfer to increase the amplification of the tilt motion upon contraction of the SMA wires (Kopfer, [0078]).

    PNG
    media_image2.png
    776
    1172
    media_image2.png
    Greyscale

Regarding claim 12, Eddington discloses the invention as described in claim 11 but does but teach wherein the base comprises a horizontal support plate, a vertical support plate, and two side plates; the vertical support plate extends from an end of the horizontal support plate while being bent upwards; each of the two side plates is (Fig 1, Page 3, line 12, bottom of cage 11, tilt module 10) comprises a horizontal support plate (15), a vertical support plate (16), and two side plates (Fig 1 shows each side of camera module 14); the vertical support plate extends from an end of the horizontal support plate while being bent upwards (Fig 2 shows 16 extends from 15 and bent upwards); each of the two side plates is provided between one side edge of the horizontal support plate and one side edge of the vertical support plate that are opposite to each other (Fig 1 shows each side of camera 14 is provided between each side of 15 and 16 and are opposite to each other), and the horizontal support plate, the vertical support plate, and the two side plates define the cavity (Fig 1 and Fig 2 shows that 15, 16, and camera 14 are within a cavity formed by cage structure 11); the plurality of grooves is provided in the two side plates (Fig 1 shows 14 and 11 form grooves together), and the plurality of limiting covers one-to-one corresponding to the plurality of grooves is mounted to the two side plates (Fig 1 shows each side camera 14 is covered by a groove by also having a section of 11 formed around it). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Eddington with structure of Kopfer due to the advantage of power consumption of actuators based on shape memory actuators (Kopfer, Page 1, line 5).
 view of Kopfer discloses the invention as described in claim 12 and Eddington further teaches wherein the bearing frame (13) further comprises a protrusion provided in the cavity (see annotated Fig 14), and the supporting-restoring assembly (20) is rotatably connected to the protrusion (Fig 10 shows assembly 10 will rotate around each axis of rotation); and the plurality of shape memory alloy wires (14) is spaced apart from each other and distributed around the protrusion ([0077], Fig 10, MA wires are connected to the gimbal 20 via such a pivot element 27). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Eddington with structure of Kopfer to increase the amplification of the tilt motion upon contraction of the SMA wires (Kopfer, [0078]).

    PNG
    media_image2.png
    776
    1172
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 4, 6-9, 13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 4, the prior art of Eddington taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein each of the limiting covers comprises a top limiting plate and a side limiting plate provided at a side of the top limiting plate while being bent, the top limiting plate covers a top of one of the plurality of grooves corresponding to the limiting cover, and the side limiting plate covers a side of the one groove facing away from the cavity; and/or the plurality of limiting grooves comprises an even number of limiting grooves symmetrically arranged at the two opposite sides of the bearing frame, and a number of the plurality of limiting arms is equal to a number of the plurality of limiting grooves”.
Specifically, with respect to dependent claim 6, the prior art of Eddington taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “further comprising a ball, wherein the supporting-restoring assembly is rotatably connected to the protrusion through the ball; a top of the protrusion comprises an inclined surface inclined relative to both the horizontal support 
Specifically, with respect to dependent claim 8, the prior art of Eddington taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein the supporting-restoring assembly comprises a shape memory alloy wire-supporting frame rotatably connected to the bearing frame, and an elastic support member arranged between the shape memory alloy wire-supporting frame and the prism and elastically connected to the bearing frame; the prism is mounted to the elastic support member; the plurality of limiting arms is arranged at two opposite side edges of the shape memory alloy wire-supporting frame, and the prism is mounted to the elastic support member; and the plurality of shape memory alloy wires is connected between the bearing frame and the shape memory alloy wire-supporting frame”. Claim 9 is allowable due to dependency on dependent claim 8.
Specifically, with respect to dependent claim 13, the prior art of Eddington taken either singly or in combination with any other prior art fails to suggest such a periscope lens module comprising: “wherein each of the limiting covers comprises a top limiting plate and a side limiting plate provided at a side of the top limiting plate while being bent, the top limiting plate covers a top of one of the plurality of grooves corresponding to the limiting cover, and the side limiting plate covers a side of the one groove facing away from the cavity; and/or the plurality of limiting grooves comprises an 
Specifically, with respect to dependent claim 15, the prior art of Eddington taken either singly or in combination with any other prior art fails to suggest such a periscope lens module comprising: “further comprising a ball, wherein the supporting-restoring assembly is rotatably connected to the protrusion through the ball; a top of the protrusion comprises an inclined surface inclined relative to both the horizontal support plate and the vertical support plate, and the inclined surface is provided with a locating groove for receiving and locating the ball; and a spherical arc recess for matching the ball is provided at a side of the supporting-restoring assembly facing towards the bearing frame”. Claim 16 is allowable due to dependency on dependent claim 15.
Specifically, with respect to dependent claim 17, the prior art of Eddington taken either singly or in combination with any other prior art fails to suggest such a periscope lens module comprising: “wherein the supporting-restoring assembly comprises a shape memory alloy wire-supporting frame rotatably connected to the bearing frame, and an elastic support member arranged between the shape memory alloy wire-supporting frame and the prism and elastically connected to the bearing frame; the prism is mounted to the elastic support member; the plurality of limiting arms is arranged at two opposite side edges of the shape memory alloy wire-supporting frame, and the prism is mounted to the elastic support member; and the plurality of shape memory alloy wires is connected between the bearing frame and the shape .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. US 2021/0223567, Hu et al US 2018/0321504, and Seol et al. US 2018/0239161 are optical driving structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHARRIEF I BROOME/           Examiner, Art Unit 2872